

JPMORGAN CHASE BANK, N.A.


SIXTH AMENDMENT TO CREDIT AGREEMENT
THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of June
30, 2015 and is by and between FUEL TECH INC., a Delaware corporation (the
“Borrower”), the Loan Parties party hereto, and JPMORGAN CHASE BANK, N.A., a
national banking association (“Lender”).
WHEREAS, Lender and the Loan Parties are parties to a Credit Agreement dated as
of June 30, 2009 (as amended from time to time, the “Credit Agreement”). The
Credit Agreement evidences certain credit facilities pursuant to which the
Lender has made certain revolving loans to the Loan Parties on the terms and
conditions set forth therein. The Loan Parties’ obligations under the Credit
Agreement were originally evidenced by that certain Promissory Note executed by
Borrower in the original principal amount of $25,000,000.00 dated June 30, 2009
(the “Note”); and
WHEREAS, pursuant to the First Amendment to Credit Agreement dated October 5,
2009, the parties corrected a scrivener's error which had occurred in Section
6.14 (b) (“Leverage Ratio”) of the Credit Agreement;
WHEREAS, pursuant to the Second Amendment to the Credit Agreement dated November
4, 2009, the Lender waived a default of the covenant set forth in Section
6.14(a) of the Agreement, amended the Minimum Net Income covenant, amended the
Leverage Ratio, and amended the definitions of “Permitted Acquisitions” and
“Applicable Rate”;
WHEREAS, pursuant to the Third Amendment to the Credit Agreement dated June 30,
2011, the Lender renewed and reduced the revolving credit facility evidenced by
the Note to $15,000,000.00 and adjusted the Tangible Net Worth Covenant;
WHEREAS, pursuant to the Fourth Amendment to the Credit Agreement dated June 30,
2014, the Lender extended the maturity date of the revolving credit facility
evidenced by the Note to June 30, 2015 and also amended the financial covenants
set forth at Sections 6.14(b) (“Leverage Ratio”) and 6.14(c) (“Minimum Tangible
Net Worth”) of the Credit Agreement;
WHEREAS, pursuant to the Fifth Amendment to the Credit Agreement, Lender made
further adjustments to Section 6.14(c) of the Credit Agreement (“Minimum
Tangible Net Worth”); and
WHEREAS, the Borrower has now requested that Lender, among other things, renew
the Revolving Credit Facility and extend same until June 30, 2017, that pricing
be changed on that Facility, and that certain financial covenant violations be
waived, and the covenants restated. The Lender is willing to accommodate
Borrower’s requests on the terms and conditions set forth herein.
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:
1.The parties acknowledge the accuracy of the foregoing recitals. All
capitalized terms used herein without specific definitions should be accorded
the meanings set forth for such terms in the Credit Agreement.






--------------------------------------------------------------------------------



2.    From and after the date hereof, the definition of “Applicable Rate” shall
be amended to hereafter provide as follows:
“‘Applicable Rate’ means, for any day, with respect to any CBFR Loan or
Eurodollar Revolving Loan, or with respect to the commitment fees or letter of
credit fees payable hereunder, as the case may be, the applicable rate per annum
set forth below under the caption ‘CBFR Spread,’ ‘Eurodollar Spread,’
‘Commitment Fee Rate,’ or ‘Letter of Credit Rate’ as the case may be:
Revolver CBFR Spread
Revolver Eurodollar Spread
Letter of Credit Rate
Commitment Fee Rate
.25%
3.00%
2.50%
.25%



3.    From and after the date hereof, the definition of “Maturity Date” shall be
amended to hereafter provide as follows:
“‘Maturity Date’ means June 30, 2017 or any earlier date on which the Commitment
is reduced to zero (0) or otherwise terminated pursuant to the terms hereof.”
4.    From and after the date hereof, the existing Section 6.14(b) of the Credit
Agreement (“Leverage Ratio”) is deleted from the Agreement. Hereafter, Section
6.14(b) shall provide as follows:
“(b)    Minimum EBITDA. The Borrower shall have, at the end of each fiscal
quarter hereafter, starting with the quarter ending December 31, 2015, an EBITDA
for the twelve-month period then-ended of not less than $500,000.00. Beginning
with the fiscal quarter ending June 30, 2016, Borrower shall have an EBITDA at
the end of each fiscal quarter for the twelve-month period then-ended of not
less than $1,000,000.00.”
5.    From and after the date hereof, Section 6.14(c) of the Credit Agreement
(“Minimum Tangible Net Worth”) is deleted from the Agreement and is replaced
with the following provision:
“(c)    Minimum Shareholder Equity. Borrower’s total assets minus total
liabilities as determined by GAAP, consistently applied, shall not be less than
$69,000,000.00 at any measurement period from December 31, 2015 until December
30, 2016. Beginning as of December 31, 2016, Borrower’s Minimum Shareholder
Equity shall be not less than $70,000,000.00 at all times.”
6.    Section 6.13 of the Credit Agreement (“Capital Expenditures”) is hereby
amended by deleting the number “$10,000,000.00” from said section, and replacing
same with the number “$5,000,000.00.”
7.    Lender hereby waives any violations of the Financial Covenants set forth
at Sections 6.14(b) and 6.14(c) of the Credit Agreement for the period ending as
of March 31, 2015. This waiver is limited to such covenant violations, and does
not extend any other term or provision of the Credit Agreement, all of which
terms and provisions remain in full force and effect except as amended herein.
The within waiver does not create a custom or course of dealings between the
parties.



2
Sixth Amendment to
Credit Agreement

--------------------------------------------------------------------------------



8.    The obligation of the Lender to amend the Agreement as herein above set
forth and the effectiveness of this Amendment, is subject to satisfaction of the
following conditions precedent:
(a)
Lender, Borrower and Loan Parties shall have executed this Amendment;

(b)
Borrower shall be in good standing in the States of Illinois and Delaware; and

(c)
Borrower shall pay all costs and fees incurred by Lender in connection with the
preparation and performance of this Amendment.

9.    Within sixty (60) days of the date hereof, Borrower will cause Loan
Guarantor Fuel Tech S.r.1. to provide evidence of its good standing, a
resolution reaffirming its guaranty of the Guaranteed Obligations, and an
identification of all individuals (with sample signatures and indication of
office) authorized to act on behalf of Loan Guarantor in connection with the
Credit Agreement and the Loan Guaranty.
10.    This Amendment shall be binding upon and inure to the benefit of the
successors and assigns of the Borrower, Loan Parties and the Lender.
11.    Except as expressly amended hereby, the Credit Agreement shall remain in
full force and effect. The Credit Agreement and all rights and powers created
thereby are in all respects ratified and confirmed.
12.    This Amendment has been duly authorized, executed and delivered on behalf
of the Borrower and Loan Parties pursuant to all requisite corporate authority,
and the Credit Agreement as amended hereby constitutes the legal, valid and
binding obligation of the Borrower and Loan Parties, enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to
creditor’s rights.
13.    Borrower hereby certifies, represents and warrants to Lender that all
certifications, representations and warranties made by Borrower to Lender in or
in connection with the Credit Agreement were true in all material respects as of
the date of the Credit Agreement and are true in all material respects on and as
of the date hereof as if made on and as of the date hereof.
14.    Borrower and the Loan Parties hereby acknowledge and agree that they have
no defenses, offsets or counterclaims to the payment of principal, interest,
fees or other liabilities owing under the Credit Agreement and they hereby waive
and relinquish any such defenses, offsets or counterclaims and Borrower and the
Loan Parties hereby release Lender and its respective officers, directors,
agents, affiliates, successors and assigns from any claim, demand or cause of
action, known or unknown, contingent or liquidated, which may exist or hereafter
be known to exist relating to any matter prior to the date hereof.
15.    Except as otherwise specified herein, this Amendment embodies the entire
agreement and understanding between Lender and Borrower with respect to the
subject matter hereof and supersedes all prior agreements, consents and
understandings relating to such subject matter.
16.    This Amendment may be signed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
17.    This Amendment is governed and controlled by the laws of the state of
Illinois.
[Signature Page to Follow]



3
Sixth Amendment to
Credit Agreement

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed as of the date and
year specified at the beginning hereof.
BORROWER:
FUEL TECH, INC.,
a Delaware corporation
By:________________________________________
Name:_____________________________________
Title:_______________________________________


LOAN GUARANTOR:
FUEL TECH S.r.l.,
organized under the laws of the Italian Republic
By:________________________________________
Name:_____________________________________
Title:_______________________________________


LENDER:
JPMORGAN CHASE BANK, N.A.,
a national association
By:________________________________________
Name:_____________________________________
Title:_______________________________________



4
Sixth Amendment to
Credit Agreement